DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/27/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Fischer et al (US 2008/0286366 hereafter Fischer) in view of Tolbert et al (US 2014/0197910 hereafter Tolbert)
Fischer discloses a method for functional or diagnostic imaging that detects at a cellular level comprising a system comprising magneto-electric nanoparticles which magneto-electric coupling properties, an imaging apparatus and a mapping module that maps the particles and the corresponding property [Example 3, Figures]. The method further comprises injecting the particles into a biological sample and applying the imaging apparatus, applying a magnetic field and observing a cellular property such as cellular uptake or energy absorption [Figure 3].  An alternating magnetic resonance field is applied in order to probe and map the cellular structure before injection [0058, Example 1].  The properties of the nanoparticles are responsive to the energy applied [0058]. The imaging apparatus is used to produce images of the nanoparticles interacting with the cellular material [Figures 1-4].
While the reference discloses a system for injecting nanoparticles into the body to identify cells with nanoparticles in the body, the reference is silent to the specific piezoelectric effects on the nanoparticles.  The use of applying a magnetic field to magneto electric nanoparticles effect these properties is known in the art as seen in the Tolbert.
Tolbert discloses a system for manipulating the magnetic properties of nanoparticles by the application of an electric or magnetic field [abstract]. The magneto electric nanoparticles are exposed by a system to a magnetic field, they generate an electric field and at least piezoelectric properties [0011-0012].  This system allows for precise control of nanoparticulate systems using noninvasive energy and it would have been obvious to apply this system to the targeting system of Fischer as they solve the same problem and Tolbert provides enhanced control.
With these aspects in mind it would have been obvious to combine the prior art in order to provide optimal control over magneto electric particles in the body.  It would have been obvious to control the particles of Fischer as seen in Tolbert to produce piezoelectric effects that allow for more .  
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/27/21, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejections. Fischer discloses a diagnostic method for detecting cells using the injection of magnetic nanoparticles, but is silent to the specific piezoelectric effects exhibited by the particles under exposure to specific fields.  Tolbert provides these limitations. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618